     Case 2:19-cr-00642-VAP Document 201 Filed 10/14/20 Page 1 of 10 Page ID #:4140



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     DANIEL J. O’BRIEN (Cal. Bar No. 141720)
 4   Assistant United States Attorney
     Deputy Chief, Public Corruption & Civil Rights Section
 5   ELISA FERNANDEZ (Cal. Bar No. 172004)
     Assistant United States Attorney
 6   Public Corruption & Civil Rights Section
     JUDITH A. HEINZ (Cal. Bar No. 176264)
 7   Assistant United States Attorney
     Senior Trial Attorney, National Security Division
 8        1500 United States Courthouse
          312 North Spring Street
 9        Los Angeles, California 90012
          Telephone: (213) 894-2468/7383/7280
10        Facsimile: (213) 894-2927
          E-mail: daniel.obrien@usdoj.gov
11        E-mail: elisa.fernandez@usdoj.gov
          E-mail: judith.heinz@usdoj.gov
12   EVAN N. TURGEON (D.C. Bar No. 1010816)
     Trial Attorney, National Security Division
13   United States Department of Justice
          950 Pennsylvania Avenue, N.W., Suite 7700
14        Washington, D.C. 20530
          Telephone: (202) 353-0176
15        E-mail: evan.turgeon@usdoj.gov
     Attorneys for Plaintiff
16   UNITED STATES OF AMERICA
17                           UNITED STATES DISTRICT COURT
18                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
19   UNITED STATES OF AMERICA,                No. CR 19-642-VAP*
                                              No. CR 20-155-VAP
20              Plaintiff,
                                              STIPULATION AND JOINT REQUEST FOR
21              v.                            A PROTECTIVE ORDER REGARDING
                                              DISCOVERY CONTAINING PERSONAL
22 IMAAD SHAH ZUBERI,                         IDENTIFYING INFORMATION, PRIVACY
                                              ACT INFORMATION, AND COOPERATING
23              Defendant.                    WITNESS INFORMATION
24                                            PROPOSED ORDER FILED SEPARATELY
25

26         The United States of America, by and through its counsel of
27   record, the United States Attorney for the Central District of
28   California and Assistant United States Attorneys Daniel J. O’Brien,
     Case 2:19-cr-00642-VAP Document 201 Filed 10/14/20 Page 2 of 10 Page ID #:4141



 1   Elisa Fernandez, Judith A. Heinz, Trial Attorney Evan N. Turgeon,

 2   and defendant Immad Shah Zuberi (“defendant”), by and through his

 3   counsel of record, defense attorneys Thomas P. O’Brien, Ivy A. Wang,

 4   Nathan Brown of George Browne Ross LLP and attorney Evan Davis of

 5   Hochman, Salkin, Toscher and Perez P.C. (collectively the

 6   “parties”), for the reasons set forth below, request that the Court

 7   enter the proposed protective order (the “Protective Order”)

 8   governing the use and dissemination of (1) personal identifying

 9   information (“PII”) of real persons pursuant to Federal Rule of

10   Criminal Procedure Rule 16(d)(1), (2) material that may contain

11   information within the scope of the Privacy Act, and (3) information

12   related to cooperating witnesses.

13         Introduction and Grounds for Protective Order

14         1.    Defendant is charged in this matter with violations of 22

15   U.S.C. §§ 612, 618(a)(2), failure to register as a foreign agent, 26

16   U.S.C. § 7201, tax evasion, and 52 U.S.C. §§ 30116, 30118, 30121,

17   30122, 30109(d)(1), conduit contributions.          Defendant is released on

18   bond pending sentencing.

19         2.    A protective order is necessary because the government

20   intends to produce to the defense materials regarding cooperating

21   witnesses who participated in the government’s investigation.

22   Because these materials could be used to identify the cooperating

23   witnesses, the government believes that the unauthorized

24   dissemination or distribution of the materials may expose them to

25   potential safety risks.

26         3.    A protective order is also necessary because the

27   government intends to produce to the defense materials containing

28   third parties’ PII.      The government believes that disclosure of this

                                             2
     Case 2:19-cr-00642-VAP Document 201 Filed 10/14/20 Page 3 of 10 Page ID #:4142



 1   information without limitation risks the privacy and security of the

 2   information’s legitimate owners.        Because the government has an

 3   ongoing obligation to protect third parties’ PII, the government

 4   cannot produce to defendant an unredacted set of discovery

 5   containing this information without the Court entering the

 6   Protective Order.      Moreover, PII information itself, in some

 7   instances, has evidentiary value.           If the government were to attempt

 8   to redact all this information in strict compliance with Federal

 9   Rule of Criminal Procedure 49.1, the Central District of

10   California’s Local Rules regarding redaction, and the Privacy Policy

11   of the United States Judicial Conference, the defense would receive

12   a set of discovery that would be highly confusing and difficult to

13   understand, and it would be challenging for defense counsel to

14   adequately evaluate the case, provide advice to defendant, or

15   prepare for trial.

16         4.    An order is also necessary because the government intends

17   to produce to the defense materials that may contain information

18   within the scope of the Privacy Act, 5 U.S.C. § 552a (“Privacy Act

19   Information”).     To the extent that these materials contain Privacy

20   Act Information, an order is necessary to authorize disclosure

21   pursuant to 5 U.S.C. § 552a(b)(11).

22         5.    The purpose of the Protective Order is to (a) allow the

23   government to comply with its discovery obligations while protecting

24   this sensitive information from unauthorized dissemination, and

25   (b) provide the defense with sufficient information to adequately

26   represent defendant.

27   //

28   //

                                             3
     Case 2:19-cr-00642-VAP Document 201 Filed 10/14/20 Page 4 of 10 Page ID #:4143



 1         Definitions

 2         6.    The parties agree to the following definitions:

 3               a.    “CW Materials” includes any information relating to

 4   cooperating witnesses’ statements or any other information that

 5   could be used to identify a cooperating witness, such as a name,

 6   image, address, date of birth, or unique personal identification

 7   number, such as a Social Security number, driver’s license number,

 8   account number, or telephone number.

 9               b.    “PII Materials” includes any information that can be

10   used to identify a person, including a name, address, date of birth,

11   Social Security number, driver’s license number, telephone number,

12   account number, email address, or personal identification number.

13               c.    “Protected Information” refers to any document or

14   information containing: CW Materials or PII Materials that the

15   government produces to the defense pursuant to this Protective Order

16   and any copies thereof.

17               d.    “Defense Team” includes (1) defendant’s counsel of

18   record (“defense counsel”); (2) other attorneys at defense counsel’s

19   law firm who may be consulted regarding case strategy in this case;

20   (3) defense investigators who are assisting defense counsel with

21   this case; (4) retained experts or potential experts; and

22   (5) paralegals, legal assistants, and other support staff to defense

23   counsel who are providing assistance on this case.           The Defense Team

24   does not include defendant, defendant’s family members, or any other

25   associates of defendant.

26         Terms of the Protective Order

27         7.    The parties jointly request the Court enter the Protective

28   Order, which will permit the government to produce Protected

                                             4
     Case 2:19-cr-00642-VAP Document 201 Filed 10/14/20 Page 5 of 10 Page ID #:4144



 1   Information in a manner that preserves the privacy and security of

 2   third parties.     The parties agree that the following conditions in

 3   the Protective Order will serve these interests:

 4               a.    The government is authorized to provide defense

 5   counsel with Protected Information marked with the following legend:

 6   “PROTECTED INFORMATION -- CONTENTS SUBJECT TO PROTECTIVE ORDER.”

 7   The government may put that legend on the digital medium (such as

 8   DVD or hard drive) or simply label a digital folder on the digital

 9   medium to cover the content of that digital folder.            The government

10   may also redact any PII contained in the production of Protected

11   Information.

12               b.    If defendant objects to a designation that material

13   contains Protected Information, the parties shall meet and confer.

14   If the parties cannot reach an agreement regarding defendant’s

15   objection, defendant may apply to the Court to have the designation

16   removed.

17               c.    Defendant and the Defense Team agree to use the

18   Protected Information solely to prepare for any pretrial motions,

19   plea negotiations, trial, and sentencing hearing in this case, as

20   well as any appellate and post-conviction proceedings related to

21   this case.

22               d.    The Defense Team shall not permit anyone other than

23   the Defense Team to have possession of Protected Information,

24   including defendant, while outside the presence of the Defense Team.

25               e.    Notwithstanding the paragraph above, defendant may

26   see and review CW Materials only in the presence of defense counsel,

27   and defense counsel shall ensure that defendant is never left alone

28   with any CW Materials.       At the conclusion of any meeting with

                                             5
     Case 2:19-cr-00642-VAP Document 201 Filed 10/14/20 Page 6 of 10 Page ID #:4145



 1   defendant at which defendant is permitted to view CW Materials,

 2   defendant must return any CW Materials to defense counsel, who shall

 3   take all such materials with counsel.         Defendant may not take any CW

 4   Materials out of the room in which defendant is meeting with defense

 5   counsel.    At no time, under no circumstance, will any Protected

 6   Information be left in the possession, custody, or control of

 7   defendant, regardless of defendant’s custody status.

 8               f.    Defendant may review PII Materials only in the

 9   presence of a member of the Defense Team, who shall ensure that

10   defendant is never left alone with any PII Materials.            At the

11   conclusion of any meeting with defendant at which defendant is

12   permitted to view PII Materials, defendant must return any PII

13   Materials to the Defense Team, and the member of the Defense Team

14   present shall take all such materials with him or her.            Defendant

15   may not take any PII Materials out of the room in which defendant is

16   meeting with the Defense Team.

17               g.    Defendant may see and review Protected Information as

18   permitted by this Protective Order, but defendant may not copy,

19   keep, maintain, or otherwise possess any Protected Information in

20   this case at any time.       Defendant also may not write down or

21   memorialize any data or information contained in the Protected

22   Information.

23               h.    The Defense Team may review Protected Information

24   with a witness or potential witness in this case, including

25   defendant.    Defense counsel must be present whenever any CW

26   Materials are being shown to a witness or potential witness.              A

27   member of the Defense Team must be present if PII Materials are

28   being shown to a witness or potential witness.           Before being shown

                                             6
     Case 2:19-cr-00642-VAP Document 201 Filed 10/14/20 Page 7 of 10 Page ID #:4146



 1   any portion of Protected Information, however, any witness or

 2   potential witness must be informed of, and agree in writing to be

 3   bound by, the requirements of the Protective Order.            No member of

 4   the Defense Team shall permit a witness or potential witness to

 5   retain Protected Information or any notes generated from Protected

 6   Information.

 7               i.    The Defense Team shall maintain Protected Information

 8   safely and securely, and shall exercise reasonable care in ensuring

 9   the confidentiality of those materials by (1) not permitting anyone

10   other than members of the Defense Team, defendant, witnesses, and

11   potential witnesses, as restricted above, to see Protected

12   Information; (2) not divulging to anyone other than members of the

13   Defense Team, defendant, witnesses, and potential witnesses, the

14   contents of Protected Information; and (3) not permitting Protected

15   Information to be outside the Defense Team’s offices, homes,

16   vehicles, or personal presence.        CW Materials shall not be left

17   unattended in any vehicle.

18               j.    To the extent that defendant, the Defense Team,

19   witnesses, or potential witnesses create notes that contain, in

20   whole or in part, Protected Information, or to the extent that

21   copies are made for authorized use by members of the Defense Team,

22   such notes, copies, or reproductions become Protected Information

23   subject to the Protective Order and must be handled in accordance

24   with the terms of the Protective Order.

25               k.    The Defense Team shall use Protected Information only

26   for the litigation of this matter and for no other purpose.

27   Litigation of this matter includes any appeal filed by defendant and

28   any motion filed by defendant pursuant to 28 U.S.C. § 2255.             In the

                                             7
     Case 2:19-cr-00642-VAP Document 201 Filed 10/14/20 Page 8 of 10 Page ID #:4147



 1   event that a party needs to file Protected Information with the

 2   Court or divulge the contents of Protected Information in court

 3   filings, the filing should be made under seal.           If the Court rejects

 4   the request to file such information under seal, the party seeking

 5   to file such information publicly shall provide advance written

 6   notice to the other party to afford such party an opportunity to

 7   object or otherwise respond to such intention.           If the other party

 8   does not object to the proposed filing, the party seeking to file

 9   such information shall redact any: CW Materials of PII Materials and

10   make all reasonable attempts to limit the divulging of CW Materials

11   or PII Materials.

12               l.    The parties agree that any Protected Information

13   inadvertently produced in the course of discovery prior to entry of

14   the Protective Order shall be subject to the terms of the Protective

15   Order.    If Protected Information was inadvertently produced prior to

16   entry of the Protective Order without being marked “PROTECTED

17   INFORMATION -- CONTENTS SUBJECT TO PROTECTIVE ORDER,” the government

18   shall reproduce the material with the correct designation and notify

19   defense counsel of the error.        The Defense Team shall take immediate

20   steps to destroy the unmarked material, including any copies.

21               m.    The parties agree that if any Protected Information

22   contains both CW Materials and another category of Protected

23   Information, the information shall be handled in accordance with the

24   CW Materials provisions of the Protective Order.

25               n.    Protected Information shall not be used by the

26   defendant or Defense Team, in any way, in any other matter, absent

27   an order by this Court.       All materials designated subject to the

28   Protective Order maintained in the Defense Team’s files shall remain

                                             8
     Case 2:19-cr-00642-VAP Document 201 Filed 10/14/20 Page 9 of 10 Page ID #:4148



 1   subject to the Protective Order unless and until such order is

 2   modified by this Court.       Within 30 days of the conclusion of

 3   appellate and post-conviction proceedings, defense counsel shall

 4   return CW Materials to the government or certify that such materials

 5   have been destroyed.      Within 30 days of the conclusion of appellate

 6   and post-conviction proceedings, defense counsel shall return all

 7   PII Materials, certify that such materials have been destroyed, or

 8   certify that such materials are being kept pursuant to the

 9   California Business and Professions Code and the California Rules of

10   Professional Conduct.

11               o.    In the event that there is a substitution of counsel

12   prior to when such documents must be returned, new defense counsel

13   must be informed of, and agree in writing to be bound by, the

14   requirements of the Protective Order before the undersigned defense

15   counsel transfers any Protected Information to the new defense

16   counsel.    New defense counsel’s written agreement to be bound by the

17   terms of the Protective Order must be returned to the Assistant U.S.

18   Attorney assigned to the case.        New defense counsel then will become

19   the Defense Team’s custodian of materials designated subject to the

20   Protective Order and shall then become responsible, upon the

21   conclusion of appellate and post-conviction proceedings, for:

22   (1) returning to the government, certifying the destruction of, or

23   retaining pursuant to the California Business and Professions Code

24   and the California Rules of Professional Conduct all PII Materials;

25   and (2) returning to the government or certifying the destruction of

26   all CW Materials.

27               p.    Defense counsel agrees to advise defendant and all

28   members of the Defense Team of their obligations under the

                                             9
     Case 2:19-cr-00642-VAP Document 201 Filed 10/14/20 Page 10 of 10 Page ID #:4149



 1    Protective Order and ensure their agreement to follow the Protective

 2    Order, prior to providing defendant and members of the Defense Team

 3    with access to any materials subject to the Protective Order.

 4                q.    Defense Counsel has conferred with defendant

 5    regarding this stipulation and the proposed order thereon, and

 6    defendant agrees to the terms of the proposed order.

 7                r.    Accordingly, the parties have agreed to request that

 8    the Court enter a protective order in the form submitted herewith.

 9          IT IS SO STIPULATED.

10
       Dated: October 14, 2020             Respectfully submitted,
11
                                           NICOLA T. HANNA
12                                         United States Attorney
13                                         BRANDON D. FOX
                                           Assistant United States Attorney
14                                         Chief, Criminal Division
15
                                              Elisa Fernandez
16
                                           ELISA FERNANDEZ
17                                         Assistant United States Attorney
                                           Public Corruption & Civil Rights
18                                         Section
19                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
20
      DATED:   October 14, 2020            BROWNE GEORGE ROSS, LLP
21

22

23
                                              Ivy A. Wang (per email authorization on 10/14/2020)
24                                          THOMAS P. O’BRIEN
                                            IVY A. WANG
25                                          Attorneys for
26                                          Defendant Imaad Shah Zuberi

27

28

                                             10
